Citation Nr: 1105349	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-23 812	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Propriety of the reduction of the disability rating for asthma 
from 60 percent to 30 percent, effective from February 1, 2008. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to February 
2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Togus, Maine.  In a 
letter dated approximately one-and-a-half weeks later in November 
2007, the RO in Detroit, Michigan notified the Veteran of the 
determination.  [Due to the location of the Veteran's residence, 
the jurisdiction of his appeal remains with the RO in Detroit, 
Michigan.]  


FINDING OF FACT

The medical evidence of record did not demonstrate actual 
improvement in the Veteran's service-connected asthma and was not 
otherwise an adequate basis for reducing the 60 percent rating 
for this disability to 30 percent, effective from February 1, 
2008.  


CONCLUSION OF LAW

The 60 percent rating previously in effect for his 
service-connected asthma was not properly reduced, and the 
criteria for restoration of the 60 percent rating are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(e), 3.344, 4.97, Diagnostic Code (DC) 6602 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).

With respect to the procedural issues raised in the rating 
reduction for asthma, the notice procedures applicable to rating 
reductions are found in other specific regulations, and VA must 
comply with those provisions rather than the notice and duty 
provisions in the VCAA.  See 38 C.F.R. § 3.105(e).

In any event, as the decision below constitutes a full grant of 
the benefits sought in the present appeal, any deviation in the 
execution of the VCAA requirements by the RO constitutes harmless 
error, and does not prohibit consideration of this matter on the 
merits.  

II.  Law and Analysis

The Veteran essentially contends that her service-connected 
asthma has not improved to warrant the reduction in rating.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 38 
U.S.C.A. § 1155 (West 2002).  See Greyzck v. West, 12 Vet. App. 
288, 292 (1999) and cases cited therein. 

As a preliminary matter, the Board notes that the Veteran does 
not contend, and the evidence does not reflect, noncompliance 
with the procedural requirements for rating reductions.  See 38 
C.F.R. § 3.105(e) (requiring, inter alia, notification of the 
proposed reduction in evaluation, a statement of the facts and 
reasons for such reduction, and an opportunity to submit evidence 
against a proposed reduction).  Therefore, the Board will focus 
only upon the propriety of the reduction.

VA benefits recipients are afforded additional protections under 
38 C.F.R. § 3.344.  See also Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).  Rating agencies will handle cases affected by change 
of medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  The requirements for reduction of ratings in effect for 
five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), 
which prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown by 
full and complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to 
improve (i.e., those in effect for less than five years), re-
examinations disclosing improvement in disabilities will warrant 
a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is 
necessary to ascertain, based upon a review of the entire 
recorded history of the condition, whether the evidence reflects 
an actual change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 
and 4.13); 38 C.F.R. 3.344(c).

In the present case, the previous rating had been in effect for 
less than five years.  Specifically, in an April 2005 rating 
action, the Detroit RO granted service connection for asthma and 
awarded a 60 percent rating for this disability, effective from 
February 19, 2004.  The currently-appealed November 2007 rating 
action reduced this evaluation to 30 percent, effective from 
February 1, 2008.  Accordingly, the provisions of 38 C.F.R. § 
3.344(a) and (b) do not apply in this case.  

The Veteran's asthma is rated under DC 6602, which rates the 
severity of pulmonary disorders based primarily on objective 
numerical results of pulmonary function testing (PFT).  Asthma is 
evaluated using the following tests: (1) Forced Expiratory Volume 
in one second (FEV-1) and (2) the ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC).  38 C.F.R. § 4.97.  A revised regulation 
clarifying evaluation of respiratory conditions, 38 C.F.R. 
§ 4.96(d), became effective October 6, 2006.  See 38 C.F.R. 
§ 4.96(d).  The revision provides that when applying Diagnostic 
Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, post-
bronchodilator studies are required.  By limiting the use of 
post-bronchodilator studies to these specific diagnostic codes, 
the revised regulation seems to suggest that pre-bronchodilator 
studies are to be used when applying DC 6602.

Under DC 6602, a 30 percent evaluation is contemplated for FEV-1 
of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70-percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  Assignment of a 60 
percent evaluation is warranted where there is FEV-1 of 40 to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) courses 
of systemic (oral or parenteral) corticosteroids.  38 C.F.R. 
§ 4.97.

In considering the history of the Veteran's asthma, the Board 
notes that the 60 percent rating, which she seeks to have 
restored, was awarded based on an April 2005 VA examination.  The 
examiner noted that service treatment records show the Veteran 
was diagnosed with moderate, persistent asthma and given an 
Albuterol inhaler to use.  Her primary complaints were of daily 
shortness of breath and chest heaviness with exertion which were 
quickly relieved with an Albuterol inhaler and rest.  The Veteran 
also reported nocturnal symptoms requiring the use of an inhaler 
at least once to twice a week.  She had no periods of 
incapacitation other than when she was taken to the emergency 
center in service.  The Veteran reported that she could barely 
run an 1/8 of a mile and that this induced an asthma attack, as 
did cold weather and humidity.  She does not use oxygen therapy 
and has not been treated by a physician since service discharge 
and was currently employed doing office work.  Examination of the 
lungs showed decreased breath sounds in the right and left 
posterior mid fields.  There was no evidence of active wheezing, 
retraction, nail clubbing, or cyanosis. 

Corresponding PFT findings showed FEV-1 of 89 percent of the 
predicted value, and FEV-1/FVC of 71 percent before the use of a 
bronchodilator.  Post-bronchodilator testing revealed FEV-1 of 53 
percent of predicted value, and FEV-1/FVC of 50 percent.  The 
findings were consistent with a minimal obstructive lung defect.  
The examiner noted there was an insignificant response to 
bronchodilator.  The clinical impression was asthma, moderate and 
persistent.  

A VA outpatient treatment record shows the Veteran was treated in 
July 2006 for an exacerbation of asthma symptoms, which seemed to 
be aggravated by weather changes.  She was using her inhaler 
three times a week, but was not taking Flunisolide regularly.  On 
examination her lungs were clear to auscultation.  The report 
shows that in addition to the Albuterol and Flunisolide 
medications, Formoterol Fumarate was prescribed.  The examiner 
described the Veteran's asthma as stable.  

Also on file is a medication list dated in 2007 showing that the 
Veteran had been prescribed a one year supply of the asthma 
medications Formoterol, Mometasone Furoate, and Albuterol.

The Veteran was provided another VA examination in June 2007 and 
it appears that a section of the report is a reprint of the April 
2005 examination report.  Careful review of the two documents 
shows that, with regard to the Veteran's medical history and 
complaints, they do not differ except that the 2007 report notes 
the Veteran's asthma was stable and that she continued to use her 
inhaler daily.  The Veteran reported no side effects and her 
response to treatment was fair in that while some symptoms 
remained, they were improved.  The Veteran was not noted to be on 
any oral/parenteral steroids, antibiotics, or immunosuppressive 
medications.  Her primary symptoms were an intermittent non-
productive cough and wheezing.  She reported 1-2 acute asthma 
attacks per year that required clinical visits and mild 
impairment between the attacks.  

Corresponding PFT findings showed FEV-1 of 78 percent of the 
predicted value, and FEV-1/FVC of 61 percent before the use of a 
bronchodilator.  Post-bronchodilator testing revealed FEV-1 of 69 
percent of predicted value, and FEV-1/FVC of 59 percent.  The 
examiner noted the Veteran's asthma was stable on inhaler and her 
PFT showed mild obstructive pulmonary disease.  

In a September 2007 statement, the Veteran asserts that the 
current severity of her asthma is no different now than when she 
was released from the Army and that it certainly had not 
improved.  She also noted that she was on a variety of 
medications to control her asthma and that during her VA 
examination in 2007 she had not been questioned regarding her use 
of parenteral steroids.

After reviewing the medical evidence of record, the Board agrees.  
Specifically, the Board believes that the Veteran's subjective 
reports of the continued severity of her asthma, when measured 
against the treatment records on file, do not reflect a clear 
improvement.  See 38 C.F.R. §§ 4.1, 4.2, 4.13.  See also Brown, 5 
Vet. App. at 420-22 & Schafrath, 1 Vet. App. at 594.  

The medical history and treatment protocol contemporaneous with 
the date of the rating reduction, have been considered.  The July 
2006 VA clinical record shows only a single episode of treatment 
for asthma complaints and no evidence of incapacitation that has 
rendered the Veteran unable to work or placed her in the 
hospital.  The Board does, however recognize that additional 
medications have been prescribed, presumably in an effort to 
better manage her symptoms.  So while the record reflects fairly 
infrequent treatment of the Veteran's asthma, with some 
improvement in symptomatology, it does not show an actual change 
in the disability.  

The 2007 VA examination report also suggests some progress in 
that the examiner noted the Veteran's asthma was stable on 
medication and only mild obstructive pulmonary disease.  However, 
in comparing the clinical findings which the 60 percent 
evaluation was initially predicated, with the evidence upon which 
the reduction to a 30 percent evaluation was based, the Board 
notes that the 2007 PFT shows a worsening in the pre-
bronchodilator readings compared to those from the 2005 PFT.  
Yet, the post-bronchodilator readings from 2007 show a 
significant improvement over those from 2005.  These findings do 
not reflect an actual improvement and more importantly reveal 
enough of an inconsistent picture to justify restoring the 
rating.  

The Board acknowledges that, when the 2007 examination findings 
are applied against the rating criteria, the PFT results clearly 
fall within the parameters for a 30 percent rating and no more.  
Even so, in claims seeking restoration of a reduced benefit, the 
central question is not whether the schedular criteria for a 
particular rating are met (as in a claim for increase), but 
whether the criteria for reduction were met.  See, e.g., Peyton 
v. Derwinski, 1 Vet. App. 282 (1990).  As the evidence is in 
relative equipoise as to whether there has been an actual 
improvement in the Veteran's service-connected asthma (the 
applicable standard for ratings in effect for less than 5 years), 
the Board finds that the reduction in rating from 60 percent to 
30 percent was improper and that restoration of the 60 percent 
evaluation is warranted.  


ORDER

The reduction of the rating for the Veteran's asthma from 60 
percent to 30 percent, effective from February 1, 2008, having 
been deemed to be improper, the 60 percent disability rating is 
restored.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


